Citation Nr: 1431541	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  06-07 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a mild restrictive defect, unspecified, claimed as breathing problem, to include as secondary to a service-connected disability.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.






ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO granted entitlement to individual unemployability in an October 2004 rating decision and, in a March 2006 statement of the case, denied entitlement to a total and permanent evaluation.  A January 2006 rating decision denied the Veteran's claim of entitlement to service connection for breathing problems.  An April 2006 decision denied entitlement to an evaluation in excess of 70 percent for PTSD. 

In February 2010 the Board remanded the Veteran's claims for further development.  In an August 2011 decision the Board denied entitlement to service connection for a mild restrictive disorder and denied entitlement an evaluation in excess of 70 percent for the Veteran's PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of the claims and remanding the matter for further proceedings.  

In November 2013 the Board again remanded the claims for further development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b) is addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that a mild restrictive defect is related to service, or a service-connected disability.

2.  The Veteran's PTSD has been manifested by symptoms tantamount to depression, chronic sleep impairment, flashbacks, suicidal ideation, and social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for a mild restrictive defect have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in multiple letters throughout the appeal.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has also been afforded multiple VA examinations, most recently in January 2014, to determine the severity of his PTSD.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Mild Restrictive Defect

Service records show that the Veteran served in Vietnam from October 1968 to October 1969.  His enlistment examination report, dated May 1968, was normal and a chest x-ray was negative.  On an accompanying self-report of medical history, he reported no asthma or shortness of breath.  His separation examination report, dated April 1970, also was normal and a chest x-ray was negative.  On an accompanying self-report of medical history, he again reported no asthma or shortness of breath. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

An October 1979 private hospital treatment note states that the Veteran's lungs were clear to percussion and auscultation.  A chest x-ray revealed poor aeration in the left lung base and an area of plaque-like atelectasis in the right mid-lung field.  An October 1984 VA treatment (for melanoma) note states that the Veteran formerly smoked tobacco, but had quit.

A January 1991 treatment note states that the Veteran's chest was clear, but in September 1992, he received a chest x-ray due to suboptimal inspiration.  The results were normal.  The notes reflect that the Veteran was described as obese.

A private treatment record dated July 1994 reflects that the Veteran reported experiencing shortness of breath.  A February 1996 VA chest x-ray, conducted as part of an Agent Orange examination, revealed normal lungs.  No respiratory disability was observed as part of the examination, but the report states that he experienced pneumonia in 1969.

In March 1996 the Veteran sought treatment for a hernia and the treatment note states that his chest was clear.  In January 1998 a chest x-ray revealed left basilar atelectasis, but otherwise normal lungs.

In February 1996 the Veteran filed a claim for entitlement to service connection for cancer and stomach problems.  He did not reference any other disabilities at this time - this and his separation physical examination questionnaire and examination thus weighing against the Veteran's contentions that he had a mild restrictive defect that began in service and continued on thereafter.

In April 2000, the Veteran was noted to have a clear chest.  A July 2000 note of diabetic treatment states that the Veteran complained of shortness of breath.  In September 2001, an x-ray revealed that the lungs were clear.  That same month, the Veteran was afforded a VA examination for hypertension and the report reflects that he complained of shortness of breath.  The examiner noted symptoms of chest pain, shortness of breath, and orthopnea, and advised that the Veteran should be evaluated for underlying heart disease.

A July 2002 VA treatment note indicates that the Veteran sought treatment for shortness of breath, especially on exertion, and was prescribed an inhaler.  A September 2003 chest x-ray was normal.  In February 2004, the Veteran received a private spirometry test.  The result showed no obstructive lung defect, but the report states that an additional restrictive lung defect could not be excluded by spirometry alone.

In March 2004, the Veteran reported for treatment of diminished energy and reported easily becoming short of breath.  However, he was noted to be obese and a former smoker.  A later March 2004 treatment note reflects diagnoses of bronchitis and shortness of breath.  In May 2004, the Veteran was scheduled for a pulmonary function test.  In June 2004 the test was completed and showed reduced Forced Expiratory Volume and Forced Vital Capacity and a response to inhaled bronchodilator.  Based on the results of that test, the Veteran was noted to have a mild restrictive pattern indicative of asthma, but the note states that variable effort makes the test results less reliable.  An August 2004 note states that the Veteran was prescribed additional medications for his shortness of breath.

A March 2005 chest x-ray was normal.  An April 2005 VA treatment note indicates that the Veteran reported that he formerly smoked, but quit in 1978.  A subsequent April 2005 cardiac treatment note reflects that the Veteran was referred for treatment of exertional dyspnea and an abnormal myocardial perfusion scan.  A cardiac catheterization was performed and the Veteran was diagnosed with coronary artery disease.  In June 2005, the Veteran was again noted to have a mild restrictive lung defect.

In early October 2005 the Veteran was treated for chest pain and the physician noted that he experienced shortness of breath with or without chest pain.  Another October 2005 VA treatment note states that the Veteran was obese and experienced shortness of breath with all activities.  In February 2006 he was diagnosed with bronchitis and his inhaler prescriptions were increased.

In January 2009, the Veteran was seen for progressive dyspnea.  A chest x-ray was performed and the lungs showed peribronchovascular distribution of ground glass opacity in a patchy pattern involving upper and lower lobes.  The physician noted that pattern could indicate pulmonary hemorrhage, hypersensitive pneumonitis, resolving pneumonia, alveolar proteinosis, or lipoid pneumonia.  Subsequently the Veteran was diagnosed and treated for pneumonia.

In an April 2009 discharge summary he had COPD, hypoxia, bronchitis, and microscopic polyangiitis.  In May 2010, another chest x-ray was performed and the right lung was clear, but the left lung was noted to have airspace consolidation in the left lingula.  The Veteran was noted to have pneumonia as well as a history of pulmonary hemorrhagic syndrome.  An April 2010 note reflects a diagnosis of pulmonary renal syndrome as well as obstructive sleep apnea.  In July 2010, he was diagnosed with hypoxemia.  A September 2010 note diagnoses the Veteran with obstructive sleep apnea as well as 'rare disorder possibly vascular affecting the pulmonary and renal systems.'  In March 2011 he reported multiple respiratory infections.  He also had a significant past medical history for possibly immune/ANCA vasculitis primarily affecting his lungs.

The Veteran was afforded a VA examination in October 2010.  The report reflects review of the claims file as well as of the Veteran's medical records and medical treatises.  The examiner noted that the Veteran's service treatment records were negative for any complaints of a respiratory nature.  The examiner opined that it was not likely that any current respiratory symptoms were the result of the Veteran's active duty service or any service-connected disabilities.  The report states that the medical literature reviewed did not indicate any relationships between any of the Veteran's respiratory difficulties and any service-connected disabilities and that there was no current body of medical evidence to suggest a nexus between any of the current pulmonary conditions and exposure to Agent Orange.  The examiner explained that pulmonary renal syndrome was, in most case, linked to autoimmune disorders such as the Veteran's non-service connected rheumatoid arthritis.

A March 2013 record noted COPD.  He has also been diagnosed with moderate obstructive defect without a bronchodilator response.  See also February 2009 and March 2013 record.  

At his January 2014 VA examination the examiner noted the Veteran had been diagnosed with COPD, sleep apnea, and ANCA positive vasculitis.  The Veteran reported that he was noncompliant with his sleep apnea treatment.  

The examiner noted the service treatment records were negative for respiratory conditions, to include the entrance and separation examinations.  Ultimately, the examiner opined that the Veteran's respiratory condition was not caused or aggravated by a service-connected disability.  His rationale was that a review of the medical literature to include National Institutes of Health and PubMed did not show any evidence of causality of COPD, obstructive sleep apnea or ANCA-positive vasculitis by hypertension, diabetes mellitus, paralysis of sciatic nerve, post-traumatic stress disorder, or arteriosclerotic heart disease.  He also noted that the weight of the medical literature did not show evidence for hypertension, diabetes mellitus, paralysis of sciatic nerve, post-traumatic stress disorder, or arteriosclerotic heart disease to cause permanent worsening, aggravation, of COPD, obstructive sleep apnea, or ANCA-positive vasculitis.

There is no evidence of a respiratory disability during service or within the initial post-service year, and no medical evidence of record establishing a positive etiological relationship between the Veteran's respiratory diagnoses and his period of military service.  Although the Veteran informed a February 1996 VA examiner that he experienced pneumonia in 1969, that statement is not consistent with the Veteran's exit examination and self report which reflect no history of respiratory disorder.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Further, a recitation of a veteran's self-reported and unsubstantiated history has no probative value); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  Service connection on a direct basis is not therefore warranted.

Treatment notes dated July 2002 and April 2005, and the VA examination report of September 2001, read broadly, indicated that there may be a relationship between the Veteran's breathing difficulties and his service-connected coronary artery disease.  However, the Veteran was afforded a VA examination in October 2010 to determine whether he has any current respiratory disorder that is likely associated with his service or a service-connected disorder.  The examination report reflects review of the claims file and pertinent medical treatises as well as interview with, and examination of, the Veteran.  Based on review and examination, the examiner provided an opinion that it was not likely that the Veteran's respiratory diagnoses were etiologically related to his service, to include herbicide exposure, or to his service-connected coronary artery disease.  The January 2014 VA examiner also found the Veteran's respiratory disorder was not aggravated by a service-connected disorder.

Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Equally important is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Although the July 2002 and April 2005 treatment notes, as well as the September 2001 VA examination report, when read broadly, are suggestive of a link between the Veteran's respiratory defect and coronary artery disease, the only well-reasoned medical opinion of record based on review of the claims file (a physician's knowledge of relevant case facts bears on the probative value assigned to a medical opinion per Nieves-Rodriguez, 22 Vet. App. at 300) is from the 2010 and 2014 VA examiners.

The Board has considered the Veteran's contentions that he has a respiratory disorder that is related to service or a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

A preponderance of the competent probative evidence weighs against the Veteran's assertions that his claimed disorder is related to service or a service-connected disability.  The evidence of record includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his neck pain.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra.; see also Buczynski, supra.

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  The Board can weigh the evidence against the Veteran's contentions that his respiratory condition is related to service or his service-connected disabilities.  The Veteran did not report, nor was he diagnosed with, a mild restrictive defect.  The Veteran also filed a claim for service connection in February 1996 and did not reference a mild restrictive defect.  Further, VA medical examiners have determined the Veteran's claimed disorder is not related to service or a service-connected disability.  Unfortunately, this evidence weighs against the Veteran's contentions.

Here, the Board finds that the reported lay history of the claimed respiratory disorder that is related to service or a service-connected coronary artery disease is not competent or credible.  See Kahana, supra.; see also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record during service, his separation medical examination, the claim for other health disorders file in 1996, but not referencing a respiratory disorder, and the VA examination reports which did not link the Veteran's disorder to service or a service-connected disability.

The preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  However, if the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The mental status findings in the claims file indicate the Veteran's judgment and insight were limited over the appeal period.  In June 2005 his judgment was noted to be good and intact.  He did report decreased short term memory at a May 2005 appointment.  See also January 2006 VA examination report.  The January 2006 VA examiner observed that concentration, attention and short-term memory were all described as somewhat impaired although remote memory was within normal limits.  He was alert and oriented to time, place, and person and the examiner noted no evidence of any thought or perceptual disturbances.  The August 2006 VA psychologist observed that he was alert and cooperative with appropriate affect and intact memory for recent and remote events.  Insight was fair and judgment was intact; he was oriented to person, place, time.  See also September 2007 VA treatment record.  A February 2008 treatment note reflects that the Veteran was alert and oriented with appropriate affect and grossly intact recent and remote memory.  There was no evidence of psychosis or delusions.  

At his April 2010 VA examination his memory was normal.  The January 2014 VA examiner noted the Veteran's memory problems were consistent with his age/medical condition (including untreated severe obstructive sleep apnea).  At this examination the Veteran was cooperative, his speech had normal rhythm and rate, and he was fully oriented.  He had logical and goal directed though processes, with no evidence of tangential thinking, flight of ideas, loose associations, or perseveration.  The examiner did note the Veteran was inconsistent historian with respect to recent and past personal history.

The Veteran has consistently reported sleep impairment throughout the appeal period.  See e.g.  May 2005 VA treatment record and January 2006 and January 2014 VA examination reports.

The Veteran was seen again in January 2007 and reported feeling extremely anxious over the past few months.  In February 2007 the Veteran also reported feeling depressed.  In April 2007, the Veteran was noted to be much less depressed.  In April 2008, the Veteran reported feeling depressed at times.  July and September 2008 depression screens were negative.  At July 2011 he reported being anxious all the time, but the examiner noted that medication adherence was questionable due in part to the Veteran's inability to report what medications he was taking.  In an April 2013 VA treatment record the Veteran reported his medication was helping with his mood, but his anxiety was not well controlled.  The Veteran denied panic attacks at his January 2014 VA examination.

A May 2005 treatment note reflects that he was seen again for worsening PTSD symptoms such as and anger - the Veteran reported hitting a friend, by accident, due to being startled.  In January 2007 the Veteran reported that he believed he had a flashback because he was watching television with his girlfriend and then suddenly began choking her.  He reported feeling irritable at his March 2009 VA medical appointment.  However, at his April 2010 VA examination the Veteran's impulse control was described as fair and there were no episodes of violence noted.  At his January 2014 VA examination the Veteran endorsed symptoms of irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.  These symptoms have been taken into account when determining an appropriate evaluation.

In June 2005 the Veteran suicidal or homicidal intent.  However, in August 2006 the Veteran endorsed suicidal ideation, but no plan to harm himself or others.  See also January 2008 VA treatment record.  In September 2007 the Veteran denied suicidal or homicidal ideation.  In March 2009 the Veteran noted occasional suicidal thoughts, but no intent to act on them.  In July 2011 he denied suicidal or homicidal intent.  See also April 2013 VA treatment record.  At his January 2014 VA examination he reported some suicidal and homicidal ideations, without plan or intent, especially following the suicide of his daughter.  These symptoms were taken into account with the current 70 percent evaluation.  The Veteran has not shown that he is in persistent danger of hurting himself or others, which could warrant a higher evaluation.  




With regard to social impairment, the Veteran's PTSD causes impairment.  The Veteran submitted a June 2005 statement to VA that his PTSD was worsening and he was unable to be around people when there is a lot of noise or activity, he also reported feeling anxious when he was in large crowds.  The January 2006 examiner observed that the Veteran was experiencing severe occupational and social impairment from symptoms of PTSD.  In January 2008 he was noted to have positive social support although he was stressed about the recent death of his dog.  At his April 2010 VA examination he reported feeling emotionally distant from his social contacts and he had diminished interest in social interaction and difficulty relating to others.  At his April 2013 VA medical appointment the Veteran reported feeling hurt by his children for choosing to not be a part of his life.  The January 2014 VA examiner noted that all of the Veteran's occupational and social impairment was attributable to PTSD, especially with difficulty in establishing and maintaining effective work and social relationships.  These symptoms are tantamount and similar to those accounted for in the 70 percent evaluation.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  

The Veteran denied hallucinations and delusions at his June 2005 and January 2007 VA medical appointment.  He again denied hallucinations or delusions in a September 2007 VA treatment record, but did endorse paranoid ideation.  See also April 2009 VA treatment record.  There were no obsessive/ritualistic behavior or compulsions noted at either examination or in VA treatment records.  There is also no evidence of grossly inappropriate behavior or the inability to maintain personal hygiene.  The January 2006 VA examiner noted the Veteran was dressed in dirty clothes.  However, in June 2008 he was neatly dressed, alert, oriented, pleasant, goal-directed, and without psychosis or delusions.  See also March 2009 VA treatment record and April 2010 VA examination report.  At his January 2014 VA examination the Veteran was clean, adequately groomed, casually dressed, without grossly inappropriate behavior.  Although the January 2006 VA examiner noted the Veteran was dressed in dirty clothes, the record is devoid of any other instances when the Veteran was poorly groomed; an isolated occurrence does not demonstrate intermittent frequency.

The evidence of record does not reveal the Veteran was disoriented to time or place, has memory loss for names of close relatives, his own occupation, or name, has grossly inappropriate behavior, or gross impairment in thought process or communication, which could warrant a higher evaluation.

The Board has considered that the Veteran has symptoms not covered under Diagnostic Code 9411.  For instance, at his January 2006 VA examination the Veteran reported an exaggerated startle response and at his April 2010 VA examination he endorsed feelings of hypervigilance.  The January 2014 VA examiner noted feelings of suspiciousness.  However, all of the Veteran's symptoms and their severity are akin to those described in the rating code under the currently assigned rating. 

Also of record are the Veteran's Global Assesment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

In May 2005 A GAF score of 52 was assigned.  In June 2005 a GAF score of 55 was assigned.  A GAF score of 35 was assigned at his January 2006 VA examination and at his January 2007 VA medical appointment.  The January 2007 physician opined that the Veteran was permanently disabled and would not be able to return to gainful employment.  In April 2007 a GAF of 40 was assigned.  A GAF score of 42 was assigned in September 2007.  See also January 2008 and March 2009 VA treatment record.  A GAF score of 51 was assigned at his April 2010 VA examination.  In July 2011 he was assigned a GAF score of 45.  The January 2014 VA examiner opined that the Veteran's PTSD symptoms warranted a GAF score of 51.  His mixed anxiety and depressed mood secondary to current life stressors warranted a GAF score of 45.  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  A GAF score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Taking into account the Veteran's PTSD symptoms including social impairment, suicidal ideation, nightmares, and depression, the Veteran has been assigned GAF scores corresponding with serious symptoms.  The Veteran was assigned a GAF score of 35, which can reveal more serious symptoms.  As noted, the GAF score will not be relied upon as the sole basis for an increased disability rating.  Instead, the Board must consider the entire claims file, including the private treatment records, VA examinations, and VA treatment when determining the proper rating.  Taking into account all of the Veteran's PTSD symptoms discussed above, the Board finds that a 70 percent rating for PTSD is appropriate.

A January 2007 health care provider opined that the Veteran was permanently disabled and could not return to gainful employment.  Although that note indicates that the Veteran might, as described by the 100 percent rating criteria, experience total occupational impairment as a result of PTSD, no other health care professional has opined that the Veteran's PTSD alone renders him totally occupationally impaired and the author of that one paragraph treatment note did not indicate any review of the claims file or knowledge of his medical history.  To the contrary, the most recent VA examiner provided a thorough opinion as to why he believed the Veteran's symptoms had been exaggerated and also how previous examiners had taken into account the Veteran's non-service connected psychiatric disorders.  

The January 2014 VA examiner opined it was very likely that this Veteran over-reported, and may have likely exaggerated, symptoms of PTSD and their severity.  The examiner's rationale for this opinion was based in part on the inconsistent GAF scores in prior VA examinations.  The examiner also provided a substantial background on the unreliability of the GAF score.  He noted that considerable research had demonstrated that the GAF score has not functioned as was originally planned as a reliable network for assessing occupational and social functioning.  He noted there was considerable evidence that clinicians favor rating level of distress over occupational and social impairment when using the GAF.  On the basis of this research, the American Psychiatric Association eliminated the GAF in the DSM 5, recommending instead assessment measures were lying solely on occupational and social functioning.  He concluded in saying that full reliance on the GAF as the most appropriate metric is not well founded in clinical science.  

The examiner went on to note that there was no assessment for exaggeration or feigning of mental disorder during a compensation examination.  He noted that there was abundant research literature suggesting higher than average frequencies of exaggerated mental disorder severity in individuals seeking compensation.  He noted previous VA examinations relied solely on self-report, while the January 2014 evaluation found clear and empirically reliable evidence of exaggeration, a finding especially important when understanding the actual severity of the individual's presentation of, as opposed to his recitations about, his symptoms.

The January 2014 VA examiner concluded that in spite of subjective complaints, there were insufficient findings to support an increase in occupational and social impairment since the Veteran's last compensation evaluation.  Further, based on the results of this examination, it appeared that the level of occupational and social impairment was similar to the 2010 compensation evaluation then the previous two compensation evaluations.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The  preponderance of the evidence is against the claim. 38 C.F.R. § 4.7.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of his claim.  The Veteran, as a layman, is competent to report on that as to which he has personal knowledge, such as flashbacks, social impairment, suicidal ideation, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Overall, the Board concludes that the evidence discussed above supports no more than a 70 percent rating for the Veteran's PTSD.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a higher evaluation and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as flashbacks, social impairment, suicidal ideation, and depression.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to PTSD provide ratings based on subjective and objective factors which the Veteran can articulate himself or medical examiners can evaluate.  See 38 C.F.R. § 4.130.



Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's PTSD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for his PTSD.  As to employment, the Veteran's PTSD has been properly rated and assigned a TDIU.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to service connection for a mild restrictive defect is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.  


REMAND

Review of the record shows that a directive from the February 2010 and August 2011 remands was not completed.  The Veteran was granted a total disability evaluation based on individual unemployability (TDIU) by rating decision dated in October 2004.  In November 2004, the Veteran requested that the total rating be made permanent and total, under the provisions of 38 C.F.R. § 3.340(b).  The RO did not address the Veteran's November 2004 application, and the Veteran reiterated his request in a February 2006 statement.

Although the RO issued a March 2006 Statement of the Case denying entitlement to a permanent and total rating for a TDIU, it did not issue a rating decision on that matter.  A Statement of the Case is not a rating decision, and may not be substituted for one.  Under 38 C.F.R. § 3.103(f), a claimant must be notified in writing of decisions and of the right to initiate an appeal by filing a Notice of Disagreement which will entitle the claimant to a Statement of the Case.  38 C.F.R. § 3.103(f).  A Statement of the Case is issued following a claimant's submission of a Notice of Disagreement.  38 C.F.R. § 19.29.

The RO will specifically adjudicate the Veteran's claimed entitlement to a finding of permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b), as of the date of his claimed entitlement for such permanent and total evaluation in November 2004.  In the event the claim is denied, the Veteran must be advised of his right to file a Notice of Disagreement and other appellate rights.

Accordingly, the case is REMANDED for the following action:

Adjudicate, in a rating decision, the Veteran's claim of entitlement to a permanent and total rating for a TDIU.  If the benefit sought remains denied, the Veteran and his authorized representative are invited to timely submit a Notice of Disagreement.  If a Notice of Disagreement is received, a Statement of the Case must be issued in response and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal (VA Form 9) must be filed following the issuance of the Statement of the Case.  38 C.F.R. § 20.202 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


